Citation Nr: 0402343	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left eye 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The veteran's claim was remanded by the Board in June 2003, 
and again in July 2003, in order that the RO could review 
additional evidence and issue a supplemental statement of the 
case.

The reopened claim of entitlement to service connection for a 
left eye disability is the subject of a REMAND following the 
Order section of this decision.


FINDINGS OF FACT

1.  In a September 1981 letter, the RO denied service 
connection for a left eye disability.

2.  Evidence received since the September 1981 RO decision 
which is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for a left 
eye disability.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duty to notify and assist with 
respect to the veteran's claim that he has submitted new and 
material evidence to reopen his claim for service connection 
for a left eye disability, in light of the favorable 
determination contained herein, a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  There is no prejudice to the veteran in 
proceeding to consider the matter of reopening the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection for a left eye condition was denied by the 
RO in September 1981.  The veteran did not complete an appeal 
of that decision.  Accordingly, that determination is final.  
38 U.S.C.A. § 7105.  

In November 2000 the veteran submitted a claim for 
entitlement to service connection for a left eye disability.  
The veteran asserted that he had a current left eye 
disability as a result of eye surgery during service. 

In the July 2001 rating action now on appeal, the RO 
apparently reopened the veteran's claim for service 
connection for a left eye disability, including as secondary 
to surgery for strabismus.  While the RO has adjudicated the 
issue on a de novo basis, the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection for a left eye 
disability.  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record at the time of the September 1981 RO 
decision included the veteran's service medical records.  The 
veteran's entrance examination report indicates that the 
veteran had convergent strabismus, not disabling.  A July 
1942 record indicates that the veteran had right convergent 
strabismus and that the veteran desired surgical correction.  
The January 1946 discharge examination report indicates that 
the veteran underwent an operation for strabismus and that 
the strabismus had existed prior to service. 

Evidence received subsequent to the September 1981 final RO 
determination includes private medical records dated from 
December 1992 to November 2000, which reveal complaints of 
decreasing visual acuity.  The diagnoses included cataracts, 
pseudophakia, and corneal edema.

On VA examination in December 2000, the veteran was noted to 
have amblyopia of the left eye, age-related macular 
degeneration, epiretinal membranes, pseudophakia, exotropia 
of the left eye, and corneal edema.

The veteran submitted a letter from a private optometrist, 
Dr. D.G., in October 2002.  Dr. G. stated that it might be 
possible that the surgical trauma from the 1942 operation 
could contribute in some way to the macular problems with the 
veteran's left eye.  The veteran also submitted a letter from 
another private optometrist, Dr. J.R., in October 2002.  Dr. 
R. stated that it was difficult to identify the specific 
cause of the veteran's decrease in vision of the left eye.  
He noted that causes could include amblyopia development due 
to previously unsuccessful strabismus surgery, macular 
degeneration, and epiretinal membrane formation.  

The veteran was examined by a VA optometrist in November 
2002.  She noted that the veteran claimed that his left eye 
vision had slowly worsened after his surgery for his 
"crooked eye" in 1942.  The VA optometrist was of the 
opinion that the strabismic left eye was secondary to 
amblyopia.  

The veteran was again examined by a VA optometrist in March 
2003.  The assessment included age-related macular 
degeneration with scarring, exotropia with amblyopia of the 
left eye, diabetes mellitus with no retinopathy, and 
epiretinal membrane formation of the right eye.  The VA 
examiner noted that the veteran had macular scarring in both 
eyes, along with left eye strabismus and exotropia.  It was 
her opinion that the strabismus surgery would not cause 
isolated macular scarring in one or both eyes.  The VA 
examiner did not agree with Dr. G's comment that it might be 
possible that the surgical trauma from the 1942 operation 
could contribute in some way to the macular problem with the 
left eye.  The VA examiner also referred to the statement of 
Dr. R. that the cause of the veteran's decrease in vision 
could include amblyopia development due to previously 
unsuccessful strabismus surgery, macular degeneration and 
epiretinal membrane formation.  It was the VA examiner's 
opinion that by the age of 22, when the veteran had the 
strabismus surgery, amblyopia would have been embedded and 
would neither improve nor worsen, whether the surgery had 
been done or not.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence of record at the time 
of the September 1981 final RO decision did not contain any 
medical evidence that indicated a possible relationship 
between the veteran's current left eye disability and 
service.  The newly submitted evidence includes two opinions 
from private optometrists indicating a possible relationship 
between the veteran's current left eye disability and his 
military service.  Hence, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a left eye disability.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for entitlement to service connection for a 
left eye disability is granted.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The December 2000 VA examination report reveals that the 
veteran underwent cataract surgery of the right eye and left 
eye in April 1999.  The March 2003 VA examination report 
indicates that the veteran reported he had had cataract 
surgery of the left eye, performed by Dr. Able in 1994.  The 
report also notes that the veteran reported that a Dr. Bowman 
performed cataract surgery on the right eye in the early 
1990's.  The March 2003 VA examination report indicates that 
the veteran stated that Dr. Bowman told him that his left eye 
scarring was a result of the in-service eye surgery.  A 
review of the record does not indicate that an attempt has 
been made to obtain the veteran's medical records from Dr. 
Able and Dr. Bowman.  The VA's duty to assist includes a duty 
to attempt to obtain these medical records which are relevant 
to the veteran's claim.

July 2003 VA mental health consult records indicate that the 
veteran was unhappy because he had not been granted service 
connection for his left eye disability.  The veteran stated 
that he was upset over not being able to have a hearing about 
his service connection claim.  Clarification must be obtained 
from the veteran as to whether he would like to be provided a 
hearing, and if so, whether he wants a hearing before a RO 
hearing officer or before a Veterans Law Judge.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided him treatment for left 
and/or right eye disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should specifically request that 
the veteran include authorizations for 
Dr. Able and Dr. Bowman (also referred to 
as Dr. Bowen), which includes the current 
addresses of these doctors.

3.  The RO should contact the Muskogee, 
Oklahoma VA Medical Center and request 
copies of all of the veteran's treatment 
records dated from November 2002 to 
present.

4.  The RO should contact the veteran and 
ask him whether he wishes to provide 
testimony in support of his claim at a 
personal hearing, and if so, whether he 
desires a personal hearing before RO 
personnel, before a Veterans Law Judge, 
or both.  If the veteran requests a 
personal hearing before RO personnel, he 
should be provided such.  

5.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Also, if the 
veteran has requested a hearing before a 
Veterans Law Judge via videoconference or 
a travel Board hearing at the RO, such 
hearing should be scheduled.  Thereafter, 
the case should be returned to the Board, 
as indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



